DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 22 September 2021.
Claims 1 – 17 are pending.
Applicant’s remarks have been considered but are not persuasive.  This Office Action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 14, “after the priority of relocating the data block is determined, moving the data block from the first tier to the second tier based on a priority ranking of the data block among others” does not appear to be supported in the instant specification and introduces new matter.  The limitation in question appears to be based primarily on ¶[33] of the instant specification.  However, ¶[33] do not appear to fully support the limitation in question.  First, ¶[33] does not appear to recite a temporal order of moving data block after determination of priority of said data block.  Instead, ¶[33] merely discloses that if data relocation is currently performed, priority (of relocating data block) indicates ranking of said data block.  It is also not inherent that said priority has to be determined before relocation of said data block because said priority could also be determined during relocation of said data block.  Second, ¶[33] also does not appear to disclose using a criteria (i.e. priority ranking), different from said priority of relocating said data block, in moving said data block.  Instead, ¶[33] discloses that same priority of relocating said data block is used to indicate ranking of said data block in data relocation.  Third, ¶[33] also does not appear to disclose that said data block (of which priority of relocating said data block is determined) is moved.  Instead, ¶[33] merely discloses generic data relocation but is silent as to whether said data block is relocated (¶[27] only discloses moving data block based on access frequency and not based on priority).  Therefore, in view of these reasons, the limitation in question lacks written support.
Claim 15 is the device claim corresponding to the method claim 14 and is rejected under the same reasons set forth in connection with the rejection of claim 14. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite abstract idea without significantly more.

Claim 1 recites “determining whether access frequency of a data block in the multi-tier storage system is periodic” and “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”.  These steps, under broadest reasonable interpretation, refer to steps that can be performed mentally (looking at a plot of access frequency to determine that there is a sine wave pattern (periodic) and finding period (change cycle) of that sine wave pattern), and thus are mental processes (see also supporting reference Periodic Functions).  Therefore, the limitations recite an abstract idea.
The judicial exception is not integrated into a practical application because “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” merely instructs application of the judicial exception to relocating priority of data block without indicating specific steps undertaken.  Therefore, the 
Claim 1 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” merely instructs application of the judicial exception without indicating specific steps undertaken.  Therefore, claim 1 does not amount to significantly more than the judicial exception.

Claim 2 recites “determining whether the access frequency is periodic by performing spectrum analysis on the access frequency”.  This step, under broadest reasonable interpretation, refers to performing Discrete Fourier Transform (DFT) (see spec ¶[31]) that is a mathematical formula (see spec ¶[38]), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
Claim 2 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 2 does not recite additional limitations, claim 2 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 2 recites an abstract idea.

Claim 3 recites “performing a Fourier Transform on the access frequency to obtain spectrum data of the access frequency”.  As previously noted in claim 2, this step is a mathematical formula of Discrete Fourier Transform (DFT) (see spec ¶[38]), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
determining, based on the spectrum data, whether the access frequency is periodic”.  This step, under broadest reasonable interpretation, refers to steps that can be performed mentally (looking at a spectrum plot (spectrum data) to determine that there is a peak (periodic) (see also spec ¶[31], Fig. 3D), and thus is a mental process.  Therefore, the limitation recites an abstract idea.
Claim 3 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 3 does not recite additional limitations, claim 3 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 3 recites an abstract idea.

Claim 4 recites “wherein determining the change cycle comprises determining, based on the spectrum data, the change cycle of the access frequency of the data block”.  This step, under broadest reasonable interpretation, refers to a mathematical formula (see spec ¶[41]: change cycle = 1/Fs), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
Claim 4 does not appear to recite additional limitations to integrate the judicial exceptions into a practical application.  Since claim 4 does not recite additional limitations, claim 4 also does not amount to significantly more than the judicial exceptions.  Therefore, claim 4 recites an abstract idea.

Claim 5 recites “estimating, based on the change cycle of the access frequency of the data block, an activity rate of the data block”.  This step, under broadest reasonable interpretation, see spec ¶[42]: formula (2)), and thus is a mathematical concept.  Therefore, the limitation recites an abstract idea.
The judicial exception is not integrated into a practical application because “determining, based on the estimate of the activity rate, the priority of relocating the data block” merely instructs application of the judicial exception to relocating priority of data block without indicating specific steps undertaken.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining, based on the estimate of the activity rate, the priority of relocating the data block” merely instructs application of the judicial exception.  Therefore, claim 5 does not amount to significantly more than the judicial exception.

Claim 6 recites “in response to determining that the change cycle is greater than the relocation interval, computing average access frequency of the data block within a period of time in a previous change cycle corresponding to the relocation interval as the activity rate” and “in response to determining that the change cycle is less than the relocation interval, computing average access frequency of the data block within the previous change cycle as the activity rate”.  These steps, under broadest reasonable interpretation, refer to mathematical relationship (greater than) and formula (computing average access frequency) (see ¶[42]: equation (2), ¶[43]: equation (3)), and thus are mathematical concepts.  Therefore, the limitations recite an abstract idea.
determining whether the change cycle of the access frequency of the data block is greater than a relocation interval” is adding extra-solution activity to the judicial exception.  In this instance, the limitations are necessary for use of the judicial exception.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “determining whether the change cycle of the access frequency of the data block is greater than a relocation interval” is adding extra-solution activity to the judicial exception.  Therefore, claim 6 does not amount to significantly more than the judicial exception.

Claim 7 recites limitations (“determining whether access frequency of a data block in the multi-tier storage system is periodic”, “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”, and “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system”) similar to claim 1.  In claim 1, these limitations have been identified to be abstract idea without significantly more.
Claim 7 also recites additional limitation “a device for data relocation in a multi-tier storage system, comprising: a processing unit; and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising” that does not integrate the judicial exception into a practical application because the additional limitation merely applies the judicial exception.  In 
Claim 7 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “a device for data relocation in a multi-tier storage system, comprising: a processing unit; and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising” is mere application of the judicial exception.  Therefore, the additional element does not amount to significantly more than the judicial exception.

Claim 8 recites limitation (“determining whether the access frequency is periodic by performing spectrum analysis on the access frequency”) that is similar to claim 2.  In claim 2, this limitation has been identified to be abstract idea without significantly more.
Claim 9 recites limitations (“performing a Fourier Transform on the access frequency to obtain spectrum data of the access frequency” and “determining, based on the spectrum data, whether the access frequency is periodic”) that are similar to claim 3.  In claim 3, these limitations has been identified to be abstract idea without significantly more.
Claim 10 recites limitation (“wherein determining the change cycle comprises determining, based on the spectrum data, the change cycle of the access frequency of the data block”) that is similar to claim 4.  In claim 4, this limitation has been identified to be abstract idea without significantly more.
“estimating, based on the change cycle of the access frequency of the data block, an activity rate of the data block” and “determining, based on the estimate of the activity rate, the priority of relocating the data block”) that are similar to claim 5.  In claim 5, these limitations has been identified to be abstract idea without significantly more.
Claim 12 recites limitations (“determining whether the change cycle of the access frequency of the data block is greater than a relocation interval”, “in response to determining that the change cycle is greater than the relocation interval, computing average access frequency of the data block within a period of time in a previous change cycle corresponding to the relocation interval as the activity rate” and “in response to determining that the change cycle is less than the relocation interval, computing average access frequency of the data block within the previous change cycle as the activity rate”) that are similar to claim 6.  In claim 6, these limitations has been identified to be abstract idea without significantly more.

Claim 13 recites limitations (“determining whether access frequency of a data block in the multi-tier storage system is periodic”, “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block”, and “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system”) similar to claim 1.  In claim 1, these limitations have been identified to be abstract idea without significantly more.
Claim 13 also recites additional limitation “a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:” that does 
Claim 13 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:” is mere application of the judicial exception.  Therefore, the additional element does not amount to significantly more than the judicial exception.

Claim 14 recites additional limitations “wherein the multi-tier storage system includes a first tier that provides data access at a first speed and a second tier that provides data access at a second speed that is different from the first speed” and “after the priority of relocating the data block is determined, moving the data block from the first tier to the second tier based on a priority ranking of the data block among others” that do not integrate the judicial exception into a practical application because said additional limitations insignificant extra-solution activity.  In this instance, said additional limitations are post-solution activity where said data block is ranked and migrated from first tier storage to second tier storage.  Therefore, the additional element does 
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted supra with respect to integration into practical application, “wherein the multi-tier storage system includes a first tier that provides data access at a first speed and a second tier that provides data access at a second speed that is different from the first speed” and “after the priority of relocating the data block is determined, moving the data block from the first tier to the second tier based on a priority ranking of the data block among others” are insignificant extra-solution activity.  Therefore, the additional element does not amount to significantly more than the judicial exception.
Claim 15 recites limitation (“wherein the multi-tier storage system includes a first tier that provides data access at a first speed and a second tier that provides data access at a second speed that is different from the first speed” and “after the priority of relocating the data block is determined, moving the data block from the first tier to the second tier based on a priority ranking of the data block among others”) that is similar to claim 14.  In claim 14, these limitations have been identified to be abstract idea without significantly more.
Claim 16 recites limitation (“wherein the multi-tier storage system includes a first tier that provides data access at a first speed and a second tier that provides data access at a second speed that is different from the first speed” and “after the priority of relocating the data block is determined, moving the data block from the first tier to the second tier based on a priority ranking of the data block among others”) that is similar to claim 14.  In claim 14, these limitations have been identified to be abstract idea without significantly more.

“estimating, based on the change cycle of the access frequency of the data block, an activity rate of the data block” and “determining, based on the estimate of the activity rate, the priority of relocating the data block”) that are similar to claim 5.  In claim 5, these limitations has been identified to be abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebihara (US 20150381734) in view of Periodic Functions (Periodic Functions. Article [online]. Math is Fun, 18 March 2018 [retrieved on 2021-05-27]. Retrieved from the Internet: <URL: https://web.archive.org/web/20180318112616/https://www.mathsisfun.com/algebra/amplitude-period-frequency-phase-shift.html>).

Regarding claim 1, Ebihara teaches
A method for data relocation in a multi-tier storage system (multi-tier storage system = Fig. 1 storage apparatus 20 with memory 610 in disk controller 600 and disk unit 700), comprising: 
determining whether access frequency of a data block (data block = configuration information) in the multi-tier storage system [is periodic] has frequency ; (Ebihara teaches configuration information (or output information (see ¶[41])) is a set (block) of information (see Fig. 4), wherein said configuration information is in disk controller (see Fig. 2) in storage apparatus 20 (see Fig. 1) (data block in the multi-tier storage system).)
in response to determining that the access frequency (access frequency = update frequency) of the data block [is periodic] has the frequency component, determining a change cycle (change cycle = acquisition period) of the access frequency of the data block; 
and determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system (Ebihara teaches calculating frequency component of update frequency of configuration information and using said frequency component to determine acquisition period (see ¶[117]), wherein said configuration information is acquired (relocating) (see ¶[49]) based on said acquisition period (see ¶[50]).  Ebihara also teaches in Fig. 14, at least two different values of acquisition period.  As such, one acquisition period would occur before another acquisition period (priority).  Therefore, acquisition of said configuration information (based on said acquisition period) would occur before another acquisition that is based on another acquisition period (determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system).  Note that when said frequency component (of said update frequency) is calculated, it means that said update frequency has been determined to have said frequency component (determining whether access frequency of a data block in the multi-tier storage system [is periodic] has frequency).)
¶[41]  The output information is, for example, configuration information. The output information may include a function name of the corresponding input information and a parameter of the input information;  ¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information;  ¶[49]  The service processor 800 executes management information update processing (S110). In the management information update processing, the service processor 800 transmits the input information for acquiring the configuration information to the disk controller 600 for each piece of the configuration information inside the configuration information group, receives the configuration information from the disk controller 600, and updates management information based on the received configuration information;  ¶[50]  Thereafter, the service processor 800 executes the management information update processing each time a predetermined acquisition period elapses from the execution of the previous management information update processing (S110);  ¶[113]  By configuring the acquisition period for each type of the configuration information, a load added to the disk controller 600 can be suppressed)

periodic.

However, Periodic Functions teaches that frequency is a measure of how often something happens per unit time (periodic) (see Periodic Functions page 4).

Ebihara and Periodic Functions are analogous art to the claimed invention because they are in the same field of endeavor, data management.
Periodic Functions teaches a known technique of frequency as a measure of occurrence rate of something (periodic).  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to apply Periodic Functions’ known technique to Ebihara such that said frequency component is also identified as a measure of occurrence rate (periodic), resulting in data relocation that is responsive to data block being periodic.

Claim 7 is the device claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Ebihara also teaches
A device for data relocation in a multi-tier storage system, comprising: 
a processing unit; 
and a memory coupled to the processing unit and having instructions stored thereon, the instructions when executed by the processing unit causing the device to execute acts comprising (Ebihara teaches service processor (processing unit) executing processing based on program/data in memory (memory) (see ¶[29]).)
(¶[29]  The memory 810 stores a program and data for the processing of the service processor 800. The processor 820 executes processing based on the program and the data inside the memory 810)

Claim 13 is the computer program product claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Ebihara also teaches
A computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data relocation in a multi-tier storage system; 
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (Ebihara teaches service processor (computerized circuitry) executing processing based on program/data in memory (computer program product) (see ¶[29]).)
(¶[29]  The memory 810 stores a program and data for the processing of the service processor 800. The processor 820 executes processing based on the program and the data inside the memory 810)

Regarding claim 2, Ebihara in view of Periodic Functions teach the method of claim 1
determining whether the access frequency is periodic by performing spectrum analysis (spectrum analysis = Fourier transformation) on the access frequency (access frequency = update frequency)  (Ebihara teaches calculating frequency component of update frequency by Fourier transformation (see ¶[117]).)
(¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

Claim 8 is the device claim corresponding to the method claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Regarding claim 3, Ebihara in view of Periodic Functions teach the method of claim 3 where Ebihara also teaches
performing a Fourier Transform on the access frequency to obtain spectrum data (spectrum data = frequency component) of the access frequency (access frequency = update frequency) (Ebihara teaches calculating frequency component of update frequency by Fourier transformation (see ¶[117]).)
¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

As previously noted in claim 1, Ebihara as modified already teaches that frequency component (spectrum data) is a measure of occurrence rate (or periodicity) of update frequency (access frequency).  Therefore, Ebihara as modified teaches
determining, based on the spectrum data, whether the access frequency is periodic

Claim 9 is the device claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Regarding claim 4, Ebihara in view of Periodic Functions teach the method of claim 3 where Ebihara teaches
wherein determining the change cycle (change cycle = acquisition period) comprises determining, based on the spectrum data (spectrum data = frequency component), the change cycle of the access frequency (access frequency = update frequency) of the data block (data block = configuration information)  (Ebihara teaches calculating frequency component of update frequency by Fourier transformation, wherein said frequency component is used to determine acquisition period (see ¶[117]).)
(¶[117]  The service processor 800 analyzes a change of the update frequency for each type of the configuration information and for each measuring period, and may configured an acquisition period based on the analytic result. For example, the service processor 800 records a time change of the update frequency over a plurality of measuring periods for each type of the configuration information, calculates a frequency component of the time change of the update frequency by Fourier transformation, and determines the acquisition period based on the frequency component. As a result, the optimum acquisition period can be configured for each type of the configuration information)

Claim 10 is the device claim corresponding to the method claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Allowable Subject Matter
Newly added claim 17 is computer program product claim corresponding to method claim 5 that has been indicated as containing subject matter that is allowable over prior art (see Office Action mailed 22 June 2021 page 17-18).  Therefore, claim 17 is allowable over prior art of record.  However, as noted supra, claim 17 stands rejected under 35 U.S.C. §101.

Response to Remarks
Applicant’s remarks have been considered but are not persuasive.

Allowed Claims
Applicant notes that claims 5 – 6 and 11 – 12 would be allowable if rewritten in independent form to include base claim and any intervening claims.  However, in Office Action mailed 22 June 2021, there is no indication that said claims are in condition for allowance.  Instead, said Office Action clearly indicates that said claims, while allowable over prior art, stand rejected under 35 U.S.C. §101.

Rejection under §101
Applicant alleges that each limitation in claim 1 could not be performed mentally, and thus claim 1 is not an abstract idea.  In particular, Applicant alleges that i) “data relocation in a multi-tier storage system” cannot be performed mentally, ii) “determining whether access frequency of a data block in the multi-tier storage system is periodic” is not a mental process because a human cannot know that data block (in multi-tier system) has been accessed, iii) “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block” is not a mental process because it is unclear how a human can determine change cycle access frequency of data block, and iv) “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” is not a mental process because it is unclear how a human can determine priority of relocating data block in multi-tier storage system.  
data relocation in a multi-tier storage system”, recited in the preamble, is intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02(II)).  As such, “data relocation in a multi-tier storage system” does not limit claim 1 and was not considered as to whether it would have integrated the abstract idea into a practical application (or amounts to significantly more that the abstract idea).
For ii), Applicant’s remarks are not commensurate in scope with “determining whether access frequency of a data block in the multi-tier storage system is periodic”.  The limitation in question does not recite determining whether data block is accessed but rather determination of whether access frequency (of data block) is periodic.
For iii), the §101 rejection is clear that a human can mentally perform “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block” by finding period (change cycle) of a sine wave pattern plot of access frequency of data block.
For iv), Applicant’s remarks are not commensurate with the §101 rejection.  The §101 rejection does not indicate that “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” is a mental process.  Rather, the limitation in question is an additional limitation that does not i) integrate the judicial exception into a practical application, and ii) amount to significantly more than the judicial exception.

supra, claim 1 is directed to abstract idea without significantly more.

Applicant also alleges that it is unreasonable to recast “determining whether access frequency of a data block in the multi-tier storage system is periodic” and “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block” into broader concepts such as someone looking at a plot of access frequency that there is a sine wave pattern and finding period of that sine wave pattern.  Examiner respectfully disagrees.  It is noted that Applicant’s own disclosure clearly discloses plotting access frequency of a data block in a multi-tier storage system (see Fig. 3B, ¶[30]), wherein change cycle is measured as time different between two adjacent peaks in Fig. 3B (see ¶[32]).  Additionally, Figs. 5-6 also discloses measuring Ts (change cycle) based on plots of access frequency of data block in multi-tiered storage system.  Therefore, Examiner’s interpretation, of the limitations in question, is reasonable in light of Applicant’s own disclosure.
Applicant’s remarks regarding “determining, based on the change cycle of the access frequency of the data block, priority of relocating the data block in the multi-tier storage system” (failing to integrate the judicial exception into a practical application, and failing to amount to significantly more than the judicial exception) appears to be referring to unreasonableness of interpreting “determining whether access frequency of a data block in the multi-tier storage system is periodic” and “in response to determining that the access frequency of the data block is periodic, determining a change cycle of the access frequency of the data block” into broader concepts such as someone looking at a plot of access frequency that there is a sine wave pattern and finding period of that sine wave pattern.  However, as indicated in the preceding paragraph, such an interpretation is reasonable in light of Applicant’s own disclosure.

Applicant notes that, in view of 2019 Revised Patent Subject Matter Eligibility Guidelines, i) claim 1 should not be treated as abstract ideas because claim 1 does not recite mathematical concepts, methods of organizing human activity or mental processes, and ii) even if claim 1 recites abstract idea, claim 1 is integrated into practical application.  Examiner respectfully disagrees.  As noted in the §101 rejection, claim 1 recites an abstract idea that i) is not integrated into a practical application, and ii) does not amount to significantly more that the abstract idea.

Rejections under §103
Applicant alleges that, for claim 1, Ebihara fails to disclose access frequency of a data block because i) Ebihara does not mention “data block” and ii) there is no correlation of Ebihara’s information (of access frequency) and data blocks.  It is noted that Applicant’s remarks fails to consider that Ebihara’s configuration information (which is a set (block) of information (data)) is mapped to said data block.  Since said configuration information is mapped to said data block, access frequency of said configuration information would map to said access frequency of said data block.  Applicant’s subsequent remarks appears to rely on Ebihara failing to teach said access frequency of said data block.  Thus, subsequent limitations, relying on said access 
Applicant’s remarks for claim 1 also applies to claims 7 and 13.  Therefore, Examiner’s remarks for claim 1 also applies to claims 7 and 13.
Claims 2 – 4 (dependent from claim 1) and 8 – 10 (dependent from claim 7) stand rejected because claims 1 and 7 stand rejected.

Newly Added Claims
Newly added claims stand rejected under 35 U.S.C. §101 and 35 U.S.C. 112(a) written description (see rejection supra).

Additional Remarks
In the interest of compact prosecution, in order to overcome 112(a) written description, Examiner suggests amending claim 14 – 16 to “the priority indicates ranking of the data block in data relocation between the first tier and the second tier” (see ¶[33]).  While this amendment would overcome 112(a) written description, further consideration is required as to whether this amendment would also overcome 35 U.S.C. §101 abstract idea.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHIE YEW/            Primary Examiner, Art Unit 2139